DETAILED ACTION
Applicant has amended claims 1, 7, 12, and 16. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments filed March 22, 2022 with respect to amended independent claims 1, 7, 12, and 16 been considered but are moot in view of the new ground(s) of rejection. The amended claims resulted in changes to the scope and contents; therefore, the grounds of rejection are modified accordingly.
Regarding claims 1-6 interpretation under 35 U.S.C. 112(f), pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant asserts that “… [i]n addition to FIGS. 4A-E, noted in the Office Action, the Applicant notes that FIGS. 3A-E also provide structure in support of the claims, along with the functions associated with the processes of FIGS. 5-12. FIG. 13 further illustrates an example processing platform 1300. Paragraphs [0047], [0048], [0068]-[0077], [0079], [0091]-[0099] describe example structure. Paragraphs [0078]-[0090] tie that example structure to example function…” (Remarks, Pg. 13-14).
Applicant’s remarks above have been found persuasive. Therefore, claims 1-6 interpretation under 35 U.S.C. 112(f), pre-AIA  35 U.S.C. 112, sixth paragraph, is no longer required.
Regarding rejection of claims 7 and 16  under 35 U.S.C. 101, Applicant asserts that “… claims 7 and 16 recite non-transitory computer readable storage media comprising instructions which, when executed, cause a machine to at least execute a series of actions. Such “computer-readable medium” claims represent acceptable claim styles representing instructions stored on media that, when execute, cause a machine to act… As such, these claims are directed to patent eligible subject matter…” (Remarks, Pg. 14).
Examiner respectfully found above remarks unconvincing for the following reasons.
Claims 7 and 16 recite in part “[a] non-transitory computer readable storage medium comprising instructions which, when executed, cause a machine to…”. As indicated above by Applicant, “claims 7 and 16 recite non-transitory computer readable storage media comprising instructions which, when executed, cause a machine to at least execute a series of actions”. However, the claimed  “non-transitory computer readable storage medium comprising instructions which, when executed, cause a machine to” does not recite that the “instructions” are being executed by the machine (i.e. executed by a computer and/or processor), or any other machine, “when executed”.
Therefore, based on above, “… [a]lthough claims 7 and 16 purported to recite a non-transitory computer readable medium, the medium storing a program by itself cannot impart functionality without recitation that it is being executed by a computer and/or processor. Therefore, the claim as a whole is being treated as non-functional and thus not patent eligible…”, as previously indicated in the Non-Final OA 12/22/2021, Pg. 7-6). 
Accordingly, rejection of claims 7 and 16 under 35 U.S.C. 101 previously indicated in the Non-Final OA 12/22/2021 are hereby maintained.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
In claim 1, Ln. 2-5, “train a regression model, the regression model trained using three-dimensional (3D) volume data and at least one of acquired two-dimensional (2D) projection data or simulated 2D projection data and deployed to reconstruct a pixel value”. The aforementioned claimed subject matter has no antecedent basis the specification.
In claim 7, Ln. 6-9, “receive a trained regression model, the regression model trained using three-dimensional (3D) volume data and at least one of acquired two-dimensional (2D) projection data or simulated 2D projection data and deployed to reconstruct a pixel value”. The aforementioned claimed subject matter has no antecedent basis the specification.
In claim 12, Ln. 5-8, “receiving a trained regression model, the regression model trained using three-dimensional (3D) volume data and at least one of acquired two-dimensional (2D) projection data or simulated 2D projection data and deployed to reconstruct a pixel value”. The aforementioned claimed subject matter has no antecedent basis the specification.
In claim 16, Ln. 7-10, “receive a trained regression model, the regression model trained using three-dimensional (3D) volume data and at least one of acquired two-dimensional (2D) projection data or simulated 2D projection data and deployed to reconstruct a pixel value”. The aforementioned claimed subject matter has no antecedent basis the specification.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, Ln. 2-5, recites the feature limitations “train a regression model, the regression model trained using three-dimensional (3D) volume data and at least one of acquired two-dimensional (2D) projection data or simulated 2D projection data and deployed to reconstruct a pixel value”. However, examiner was not able to find support for feature limitations recited above in the original disclosure.
Claims 2-6 are rejected by virtue of being dependent upon rejected base claim 1.
Claim 7, Ln. 6-9, recites the feature limitations “receive a trained regression model, the regression model trained using three-dimensional (3D) volume data and at least one of acquired two-dimensional (2D) projection data or simulated 2D projection data and deployed to reconstruct a pixel value”. However, examiner was not able to find support for feature limitations recited above in the original disclosure.
Claims 8-11 are rejected by virtue of being dependent upon rejected base claim 7.
Claim 12, Ln. 5-8, recites the feature limitations “receiving a trained regression model, the regression model trained using three-dimensional (3D) volume data and at least one of acquired two-dimensional (2D) projection data or simulated 2D projection data and deployed to reconstruct a pixel value”. However, examiner was not able to find support for feature limitations recited above in the original disclosure.
Claims 13-15 are rejected by virtue of being dependent upon rejected base claim 12.
Claim 16, Ln. 7-10, recites the feature limitations “receive a trained regression model, the regression model trained using three-dimensional (3D) volume data and at least one of acquired two-dimensional (2D) projection data or simulated 2D projection data and deployed to reconstruct a pixel value”. However, examiner was not able to find support for feature limitations recited above in the original disclosure.
Claims 17-20 are rejected by virtue of being dependent upon rejected base claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 now recites the limitation “regression model trained using three-dimensional (3D) volume data… receive a volume…map the pixel onto voxels from the volume” in lines 2-7. However, the examiner cannot clearly ascertain if the clamed “the volume” corresponds to the claimed “three-dimensional (3D) volume data”, the claimed “a volume”, or any combination thereof, which renders the claim indefinite.
Claims 2-6 are rejected by virtue of being dependent upon rejected base claim 1.
Claim 7 now recites the limitation “regression model trained using three-dimensional (3D) volume data… receive a volume…map the pixel onto voxels from the volume” in lines 4-11. However, the examiner cannot clearly ascertain if the clamed “the volume” corresponds to the claimed “three-dimensional (3D) volume data”, the claimed “a volume”, or any combination thereof, which renders the claim indefinite.
Claims 8-11 are rejected by virtue of being dependent upon rejected base claim 7.
Claim 12 now recites the limitation “regression model trained using three-dimensional (3D) volume data… receive a volume…map the pixel onto voxels from the volume” in lines 3-12. However, the examiner cannot clearly ascertain if the clamed “the volume” corresponds to the claimed “three-dimensional (3D) volume data”, the claimed “a volume”, or any combination thereof, which renders the claim indefinite.
Claims 13-15 are rejected by virtue of being dependent upon rejected base claim 12.
Claim 16 now recites the limitation “regression model trained using three-dimensional (3D) volume data… receive a volume…map the pixel onto voxels from the volume” in lines 5-17. However, the examiner cannot clearly ascertain if the clamed “the volume” corresponds to the claimed “three-dimensional (3D) volume data”, the claimed “a volume”, or any combination thereof, which renders the claim indefinite.
Claims 17-20 are rejected by virtue of being dependent upon rejected base claim 1.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO RIVERA-MARTINEZ whose telephone number is 571-272-4979. The examiner can normally be reached on Monday-Friday (8am - 5pm Eastern Time). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668